COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 HECTOR MARTINEZ,                              '
                                                              No. 08-13-00363-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                               409th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20100D00750)




                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until June 13, 2014. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Natalie Martinez, Court Reporter for the 409th District Court,

for El Paso County, Texas, prepare the Reporter=s Record for the above styled and numbered

cause, and forward the same to this Court on or before June 13, 2014.

       IT IS SO ORDERED this 21st day of May, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.